Case: 09-60890 Document: 00511441752 Page: 1 Date Filed: 04/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 11, 2011

                                       No. 09-60890                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

LINDA MCWILLIAMS HARDY,

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:08-CR-119


Before JONES, Chief Judge, DENNIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Linda McWilliams Hardy was convicted of knowingly and fraudulently
concealing property from her bankruptcy trustee in violation of 18 U.S.C. §152(1)
and sentenced to a 35-month term of imprisonment. Hardy appeals, challenging:
(1) the sufficiency of the evidence to support her conviction; (2) the district
court’s decision to allow her bankruptcy attorney to testify at trial; (3) the court’s
sua sponte jury instruction during her closing argument; (4) several statements



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-60890 Document: 00511441752 Page: 2 Date Filed: 04/11/2011



                                 No. 09-60890

made by the prosecutor during closing argument; and (5) her sentence. We
AFFIRM.
                       FACTS AND PROCEEDINGS
      In 2001, Hardy was injured while working at her place of employment,
Gray-Daniels Ford, an automobile dealership. She hired attorney Michael
Malouf to file a personal injury lawsuit. Hardy’s conviction is based on her
concealment of the lawsuit in a subsequent bankruptcy proceeding.
      Hardy, who worked as a finance manager, had a history of tax problems
with the Internal Revenue Service (“IRS”). From 1995 through 2003, she failed
to deduct the correct amount of taxes from her paychecks. In March 2003, the
IRS seized Hardy’s paycheck because she owed past due taxes and penalties.
Attempting to recover her paycheck, Hardy retained a tax attorney, Jim
Mallette. Hardy suggested to Mallette that he offer the proceeds of her pending
personal injury lawsuit to the IRS in return for the release of her paycheck.
According to Hardy, Mallette advised her that the IRS would not accept the
proceeds of the pending lawsuit because it was not a “tangible” asset and that
she might have to file for bankruptcy. Hardy then retained a bankruptcy
attorney, Eileen Shaffer. On April 17, 2003, Shaffer filed Hardy’s Chapter 7
bankruptcy petition. Hardy did not disclose her pending personal injury lawsuit
on her bankruptcy schedule.
      On July 31, 2003, the personal injury lawsuit settled for $437,500. After
attorney’s fees and expenses, Hardy received $255,036.62. Hardy had not been
discharged in bankruptcy at the time she accepted the money. Hardy gave her
boss, John Logan, a cashier’s check for $200,000 from the settlement proceeds
to deposit into his bank account. She testified that she gave the money to Logan
to prevent her daughter and son-in-law from accessing it because they were drug
addicts who had previously stolen from her. Logan deposited the check into his
bank account with the notation: “Linda’s money, $200,000.” Logan testified that

                                       2
     Case: 09-60890 Document: 00511441752 Page: 3 Date Filed: 04/11/2011



                                       No. 09-60890

he put the notation on the check to indicate that the money belonged to Hardy
“for Internal Revenue or anybody else that might be looking for it.” Hardy spent
approximately $50,000, nearly all of the remaining settlement proceeds.
       On August 13, 2003, Hardy’s debts were discharged in bankruptcy. The
following day, Hardy retrieved the $200,000 from Logan. Hardy testified that
she did not know that her debts had been discharged in bankruptcy at the time.
She eventually deposited the funds into a bank account under her name. Hardy’s
bankruptcy trustee, Derek Henderson, subsequently learned from Hardy’s bank
that she had acquired a large sum of money. After confirming the existence of
Hardy’s assets, Henderson filed a motion to reopen Hardy’s bankruptcy case and
ultimately recovered $205,000 from Hardy.
       On October 9, 2003, Hardy participated in a Bankruptcy Rule 2004
hearing.1 At the hearing, Hardy testified that her bankruptcy attorney, Shaffer,
never asked her whether she had any pending personal injury lawsuits, but
conceded that Shaffer did ask her whether she had any class action lawsuits.
       Hardy was charged in a six-count indictment alleging violations of 18
U.S.C. § 152, all of which related to her failure to disclose her personal injury
lawsuit in her bankruptcy proceedings. Hardy was tried on two counts. A jury
acquitted her of one count but found her guilty of violating 18 U.S.C. §152(1) by
knowingly and fraudulently concealing property from her bankruptcy trustee.
After a series of three sentencing hearings, the district judge sentenced Hardy
to 35 months’ imprisonment. Hardy timely appealed.




       1
         Pursuant to Bankruptcy Rule 2004, the bankruptcy court may order the examination
of any entity on a motion by any party in interest. FED . R. BANKR . P. 2004(a). A Rule 2004
hearing “may relate only to the acts, conduct, or property or to the liabilities and financial
condition of the debtor, or to any matter which may affect the administration of the debtor’s
estate, or to the debtor’s right to a discharge.” FED . R. BANKR . P. 2004(b).

                                              3
    Case: 09-60890 Document: 00511441752 Page: 4 Date Filed: 04/11/2011



                                 No. 09-60890

                                 DISCUSSION
I. Sufficiency of the Evidence
      Hardy argues that the evidence was insufficient to support her conviction
because it did not show that she had the mens rea to violate 18 U.S.C. § 152(1).
This court reviews a jury verdict under a “highly deferential” standard. United
States v. Harris, 293 F.3d 863, 869 (5th Cir. 2002). “We will affirm the jury’s
decision if, viewing the evidence and the inferences that may be drawn from it
in the light most favorable to the verdict, a rational jury could have found the
essential elements of the offenses beyond a reasonable doubt.” United States v.
Clark, 577 F.3d 273, 284 (5th Cir. 2009) (quotation omitted). We “afford the
government the benefit of all reasonable inferences and credibility choices.”
United States v. Odiodio, 244 F.3d 398, 400-01 (5th Cir. 2001) (quotation
omitted). We review Hardy’s sufficiency challenge de novo because she properly
preserved her claim by moving for a judgment of acquittal at the close of the
government’s case and by renewing her motion within 14 days of the guilty
verdict. See United States v. Percel, 553 F.3d 903, 910 (5th Cir. 2008).
      To be convicted under 18 U.S.C. § 152(1), a defendant must “knowingly
and fraudulently” conceal property from the bankruptcy trustee or other persons
responsible for the control of property of the bankruptcy estate. 18 U.S.C.
§ 152(1). Hardy argues that there no evidence that she “knowingly and
fraudulently” concealed her personal injury lawsuit.
      Sufficient evidence supported the jury’s verdict. First, the jury could have
inferred that Hardy, who worked as a finance manager, knew that she had a
duty to disclose her pending lawsuit from the bankruptcy schedule itself. The
bankruptcy schedule calls for the debtor to list all personal property as well as
“[o]ther contingent and unliquidated claims of every nature.” No property was
listed and the box next to “none” was checked. The bankruptcy schedule also
asks the debtor to list “all suits and administrative proceedings to which the

                                        4
    Case: 09-60890 Document: 00511441752 Page: 5 Date Filed: 04/11/2011



                                  No. 09-60890

debtor is or was a party within one year immediately preceding the filing of this
bankruptcy case.” Similarly, no lawsuits were listed and the box next to “none”
was checked. Hardy signed a declaration verifying that the bankruptcy schedule
was true and correct to the best of her knowledge.
      Second, Hardy took the unusual step of entrusting most of her settlement
payment to Logan, instead of depositing it in her own bank account. A
reasonable jury could infer that Hardy did so because she knew she had a duty
to disclose her lawsuit to the bankruptcy trustee. Moreover, she retrieved the
money from Logan the day after her debts were discharged in bankruptcy.
Although Hardy testified that she gave Logan the money to hide it from her
daughter and that she was unaware that her debts had been discharged when
she recouped the money, the jury could have found her testimony not credible.
      Third, Shaffer testified that it was her practice to ask bankruptcy clients
about lawsuits on several different occasions. She testified that she would ask
clients whether they were a party to any lawsuits first at the initial client
meeting, twice when preparing the bankruptcy schedules because “there’s at
least two places in the bankruptcy schedules that ask if you’re a party to a
lawsuit,” and again before the meeting of creditors. Although Shaffer testified
that she did not have a specific recollection of her meetings with Hardy, the jury
could have inferred that Shaffer followed her normal practice and asked Hardy
whether she was a party to any type of lawsuit.
      Hardy argues that the jury could not conclude that Shaffer asked about all
types of lawsuits because Hardy “testified positively that Shaffer never asked
her about lawsuits other than class action lawsuits, and Shaffer testified only
that it was her usual practice and had no specific recollection of whether she did
so in the instant case.” In support, Hardy cites Texas Co. v. Hood, in which this
court held that a jury may not draw factual conclusions that contradict “positive
and otherwise uncontradicted evidence.” 161 F.2d 618, 620 (5th Cir. 1947). The

                                        5
     Case: 09-60890 Document: 00511441752 Page: 6 Date Filed: 04/11/2011



                                        No. 09-60890

contested conclusions in Hood lacked factual support and ran contrary to the
testimony of “positive, uncontradicted, and unimpeached testimony of the three
eye witnesses.” Id.
       Hood is distinguishable because the conclusion the government asked the
jury to draw—that Shaffer asked Hardy about all lawsuits—is supported by
Shaffer’s testimony. Hood does not forbid the jury from discrediting Hardy’s
testimony and inferring that Shaffer followed her usual practice of asking about
all types of lawsuits. Viewed in the light most favorable to the verdict, the
evidence is sufficient to sustain Hardy’s conviction.
       II. Shaffer’s Testimony
       Hardy contends that the district court erred by admitting Shaffer’s
testimony at trial because it was protected by the attorney client privilege.
       The application of the attorney client privilege is a question of fact,
       to be determined in light of the purpose of the privilege and guided
       by judicial precedents. The clearly erroneous standard of review
       applies to the district court’s factual findings and we review the
       district court’s evidentiary rulings for an abuse of discretion. We
       review the application of the controlling law de novo.2


United States v. Seale, 600 F.3d 473, 492 (5th Cir. 2010) (citations omitted). The
privilege “protects communications from the client to the attorney made in
confidence for the purpose of obtaining legal advice. United States v. Neal, 27
F.3d 1035, 1048 (5th Cir. 1994) (quotation omitted). “It shields communications
from the lawyer to the client only to the extent that these are based on, or may
disclose, confidential information provided by the client or contain advice or
opinions of the attorney.” Id.


       2
           The government argues that our review should be for plain error because Hardy
failed to renew her objection to Shaffer’s testimony at trial. Because Hardy lodged a pretrial
objection to Shaffer’s testimony and the district court definitively ruled that it was admissible,
Hardy was not required to renew her objection to preserve her claim of error for appeal. FED .
R. EVID . 103(a); United States v. Avants, 367 F.3d 433, 444 (5th Cir. 2004).

                                                6
     Case: 09-60890 Document: 00511441752 Page: 7 Date Filed: 04/11/2011



                                      No. 09-60890

       Even assuming that Shaffer’s testimony was privileged, the district court
did not err in admitting it because Hardy waived the privilege by testifying
about Shaffer’s advice at the Bankruptcy Rule 2004 hearing. “A client waives the
attorney-client privilege . . . by failing to assert it when confidential information
is sought in legal proceedings.” Nguyen v. Excel Corp., 197 F.3d 200, 206 (5th
Cir. 1999). “When relayed to a third party that is not rendering legal services on
the client’s behalf, a communication is no longer confidential, and thus it falls
outside of the reaches of the privilege. Therefore, a client implicitly waives the
attorney-client privilege by testifying about portions of the attorney-client
communication.” Id.
       At the Bankruptcy Rule 2004 hearing, Hardy testified that Shaffer never
asked her whether she had any pending lawsuits of any type, only whether she
had any class action lawsuits. By failing to maintain the confidentiality of her
communications with Shaffer at this legal proceeding, Hardy waived the
privilege.3 See Nguyen, 197 F.3d at 206. Therefore, the district court did not err
in admitting Shaffer’s testimony.
       III. The District Court’s Instructions
       During his closing argument, Hardy’s trial counsel, George L. Lucas,
stated that Mallette, “told [Hardy] that a lawsuit is not a tangible asset, and it’s
not.” Lucas argued that many lawsuits result in no recovery for the plaintiff,
while others may lead to large recoveries and that “you never know until it’s over
what it’s worth.” He also asserted that “many lawyers” would not understand

       3
        Hardy avers that any waiver at the Rule 2004 hearing was involuntary because an
Assistant United States Attorney induced her testimony with a promise of immunity. This
alleged promise of immunity is unsupported by the record. Hardy asserts that her trial
attorney documented the immunity agreement in a memorandum, but this document was
never introduced into evidence and is not part of the record before this court. Hardy did not
move to dismiss the indictment based on an agreement of immunity. Moreover, at the Rule
2004 hearing, Hardy asserted her Fifth Amendment right to silence in response to a question
asked by the government. That Hardy asserted her Fifth Amendment right undermines her
argument that she testified under a promise of immunity.

                                             7
     Case: 09-60890 Document: 00511441752 Page: 8 Date Filed: 04/11/2011



                                       No. 09-60890

that a pending lawsuit should be listed on a bankruptcy form. At this point, the
district court interrupted Lucas’s argument and stated:
       THE COURT: Mr Lucas . . . your time is not up, but I have to
       instruct the jury on a point because I don’t want them sending me
       a note later asking me to explain something. You’ve used this term
       “tangible lawsuit.” . . . I want to make sure the jury understands
       what you mean by it. The bankruptcy laws require that a debtor
       reveal all assets. . . . If a debtor has a lawsuit which is pending, the
       debtor has to reveal that lawsuit. The trustee makes the
       determination on whether it’s collectible. The trustee makes the
       determination whether present counsel who is working on a suit will
       continue to work on it. The trustee makes the determination
       whether that lawsuit should be pursued as part of the debtor’s
       estate. But the debtor is not excused from reporting the matter on
       some notion of tangible lawsuit. The debtor has to—the debtor has
       to reveal the existence of a lawsuit, and the trustee then makes the
       determination as to its tangibility, its collectability, its legality and
       everything else. But the debtor is not allowed to make that
       determination for him or herself.


       Hardy contends that the trial judge misstated the law because he did not
also inform the jury that if she failed to report the lawsuit absent an intent to
defraud, she could not be guilty of the offense.
       This court reviews an allegedly erroneous jury instruction to determine
“whether the court’s charge, as a whole, is a correct statement of the law and
whether it clearly instructs jurors as to the principles of the law applicable to the
factual issues confronting them.”4 United States v. Daniels, 281 F.3d 168, 183
(5th Cir. 2002). As Hardy concedes, her failure to object to the district court’s



       4
         Hardy contends that the court’s sua sponte instruction is akin to a supplemental jury
instruction given in response to a jury’s request for further instruction. This court has held
that, “when the jury requests further instructions on points which are favorable to the
Government, the trial judge should repeat instructions favorable to the defense where the
requested instructions taken alone might leave an erroneous impression in the minds of the
jury.” Bland v. United States, 299 F.2d 105, 108 (5th Cir. 1962). The court did not give its
instruction in response to a jury query and Bland does not apply here.

                                              8
     Case: 09-60890 Document: 00511441752 Page: 9 Date Filed: 04/11/2011



                                        No. 09-60890

instruction results in plain error review. See id. A plain error is an error that is
clear or obvious and that affects the defendant’s substantial rights. United States
v. Ellis, 564 F.3d 370, 377 (5th Cir. 2009). This court has the discretion to correct
the error only if it “seriously affects the fairness, integrity, or public reputation
of judicial proceedings.” Id. (quotation and citation omitted).
       The district court’s sua sponte instruction did not state that Hardy must
have knowingly and fraudulently failed to disclose the personal injury lawsuit.
However, the district court adequately addressed the mens rea requirement in
the jury charges. The court instructed the jury:
       So then the government would have to prove that . . . that the
       defendant concealed that asset from . . . from the trustee, and that
       the defendant acted specifically to do so and the defendant did so
       fraudulently and knowingly. . . . The word “knowingly,” as that term
       has been used from time to time in these instructions, means that
       the act was done voluntarily and intentionally, not because of any
       mistake or accident. . . . The word “fraudulently” means the act was
       done with intent to deceive or cheat. . . . And therein is where this
       dispute is really focused. . . . The question then is did the defendant
       act fraudulently and knowingly in taking the actions that she did.
       This is a fact question you, the jury, would have to determine.

       Viewed as a whole, the court’s instructions were not clearly or obviously
erroneous.5 See Daniels, 281 F.3d at 183.
       IV. Prosecutor’s statements during closing argument
       Hardy argues that comments made by the prosecutor in his closing
argument amounted to prosecutorial misconduct and reversible error. We apply

       5
         In the alternative, Hardy contends that her trial counsel was ineffective for failing to
object to the district court’s sua sponte instruction during closing argument. Generally, this
court declines to review ineffective assistance claims on direct appeal; an exception applies to
“rare cases where the record allow[s the court] to evaluate fairly the merits of the claim.”
United States v. Kizzee, 150 F.3d 497, 502 (5th Cir. 1998) (quotation omitted). The record at
hand is not sufficiently developed to permit direct review of Hardy’s ineffective assistance
claim. See id. at 502-03 (declining to consider ineffective assistance claim where no testimony
was taken nor factual findings made regarding that claim). We decline to consider this claim
without prejudice to Hardy’s ability to raise it in a 28 U.S.C. § 2255 motion.

                                               9
    Case: 09-60890 Document: 00511441752 Page: 10 Date Filed: 04/11/2011



                                  No. 09-60890

a two-step analysis to claims of prosecutorial misconduct. United States v.
Fields, 483 F.3d, 313, 358 (5th Cir. 2007). First, we assess whether “the
prosecutor made an improper remark.” Id. (citation omitted). If so, then we ask
whether the defendant was prejudiced. Id. The prejudice step “sets a high
bar. . . . The determinative question is whether the prosecutor’s remarks cast
serious doubt on the correctness of the jury’s verdict.” Id. (citation omitted).
Because Hardy failed to object to the prosecutor’s closing remarks in the trial
court, this court reviews for plain error. See Mares, 402 F.3d at 515.
      Hardy contends that during closing argument the prosecutor improperly
argued that, because Hardy had failed to pay her taxes, she was willing to lie
and break the law. The prosecutor stated in his closing argument:
            I think I’ll start this argument by pointing out
            something that Ms. Hardy . . . testified . . . during her
            cross-examination. I asked her some questions about
            the money that was listed in her bankruptcy petition
            that she owed to IRS. And I asked her how many years
            are outlined in that petition. And I think it went from
            ‘95 through ‘02. Now, I asked her, Well, couldn’t you
            have just asked somebody to start taking deductions
            out of your paycheck so that maybe you wouldn’t have
            these kind of problems with your taxes year after year
            after year? And what I recall her response was, Well,
            I’m not the best when it comes to money, and I needed
            the money. So year after year after year she’s willing to
            not have taxes deducted from her paycheck. Year after
            year after year she’s willing to put up with and battle
            with the IRS because she needs the money.

The prosecutor later argued:
            And what do we know from the bankruptcy petition and
            from her testimony? She wants to keep the money for
            herself. When she said that I cannot give this money to
            IRS in 1995, ‘96, ‘97, ‘98, ‘99, 2000, 2001, 2002 because
            I need it, she’s willing to break the law. . . . Mr. Lucas
            pointed out that this is not a tax case. And it’s not. That


                                        10
     Case: 09-60890 Document: 00511441752 Page: 11 Date Filed: 04/11/2011



                                        No. 09-60890

               is not what [Hardy] is charged with. She’s not charged
               with having avoided her taxes. The reason I raised the
               taxes is because the judge instructed you on how you
               judge the credibility of witnesses. Some of the things
               you look at, did the person impress you as honest? Did
               the person who tells you that they’re willing to forgo
               paying their taxes that many years impress you as
               honest? Did the witness have any particular reason not
               to tell the truth? Ms. Hardy-Stokes, does she have any
               interest in this lawsuit? Yes, she does. Did the witness’
               testimony differ from the testimony of other witnesses?

       Hardy argues that the prosecutor improperly argued that she was
predisposed to break the law. To determine whether a prosecutor used evidence
for the forbidden purpose of arguing propensity, this court engages in a “careful
reading of the entire text of the prosecutor’s argument.” United States v. Greene,
570 F.2d 648, 652 (5th Cir. 1978). Considered in its entirety, the prosecutor’s
argument was primarily directed at attacking Hardy’s credibility. A critical piece
of the government’s theory was that Hardy lied on her bankruptcy petition
because she was motivated by her need for money. Although the prosecutor’s
statements regarding Hardy’s willingness to break the law, viewed alone, could
be considered improper, the statement could also be construed as a permissible
assault on her credibility. Because the statements were not clearly or obviously
improper, the purported misconduct fails to reach the level of plain error.6
       V. Sentencing
       Hardy contends that the district court committed procedural and
substantive errors in determining her sentence. Following United States v.
Booker, 543 U.S. 220 (2005), we review sentences for reasonableness in light of
the sentencing factors in 18 U.S.C. § 3553(a). See Mares, 402 F.3d at 518-19.


       6
         In the alternative, Hardy contends that her counsel was ineffective for failing to object
to the prosecutor’s statements. We decline to address this claim because the record is not
sufficiently developed to permit direct review. See Kizzee, 150 F.3d at 502.

                                               11
    Case: 09-60890 Document: 00511441752 Page: 12 Date Filed: 04/11/2011



                                  No. 09-60890

Pursuant to the Court’s directive in Gall v. United States, 552 U.S. 38, 51 (2007),
we employ a bifurcated test to determine the reasonableness of a sentence. First
we determine whether the district court committed any significant procedural
error, such as failing to calculate or incorrectly calculating the Guidelines range,
treating the Guidelines as mandatory, failing to consider the factors in § 3553(a),
basing the sentence on clearly erroneous facts, or failing to adequately explain
the sentence, including any deviations. Id. If there is no procedural error, we
then “consider the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard.” Id. Because Hardy failed to object to her sentence
in district court on the particular grounds she raises on appeal, we review for
plain error. Mares, 402 F.3d at 520.
      A. Procedural Errors
      Hardy contends that the district court procedurally erred when it (1)
presumed the Guidelines were reasonable; (2) misunderstood its ability to grant
a variance; (3) refused to grant a variance based on Hardy’s family
responsibilities; and (4) based her sentence on clearly erroneous facts.
      Hardy argues that the district court presumed that the Guidelines were
reasonable. A district court commits procedural error when it “appl[ies] a
presumption of reasonableness to the Guidelines range.” Nelson v. United States,
129 S. Ct. 890, 892 (2009). Even assuming that Hardy can establish a clear
error, she has not shown the error affected her substantial rights. “In the
sentencing context, . . . an appellant can show an impact on substantial rights
. . . where the appellant can show a reasonable probability that, but for the
district court’s error, the appellant would have received a lower sentence.”
United States v. Davis, 602 F.3d 643, 647 (5th Cir. 2010) (citation omitted).
Because Hardy fails to make any argument on this issue, she has not met her
burden to demonstrate a reasonable probability that she would have received a
lower sentence but for the purported error. See id.

                                        12
    Case: 09-60890 Document: 00511441752 Page: 13 Date Filed: 04/11/2011



                                   No. 09-60890

      Next, Hardy contends that the district court did not understand that it
could grant a variance and that it confused departures and variances. This court
recognizes three types of sentences: (1) a sentence within the Guidelines range;
(2) an upward or downward departure as permitted by the Guidelines; and (3)
a non-Guidelines sentence, or variance outside the Guidelines range. See United
States v. Smith, 440 F.3d 704, 706–07 (5th Cir. 2006). Although the district court
did not use the term “variance” to refer to its ability to impose a sentence outside
the Guidelines range, it is clear that the district court understood its authority
to impose a variance. The district court used the phrase “sentence under the
statute,” i.e., 18 U.S.C. § 3553, to refer to a variance. It stated:
             [T]his court has considered the advisory Guidelines.
             And the court doesn’t have to follow them. The court
             has the option. I could resort to the statute, which
             [Hardy’s counsel] has asked me to do in his pleas before
             the court for his client. He’s asked me to put aside the
             Guidelines and then sentence under the statute. And
             then if the court then resolves this sentence under the
             statute, then the court is not bound by this Guideline
             range, but the court can either sentence under the
             Guideline range or above the Guideline range.
The record shows that the district court correctly understood the types of
sentences that were available. See Smith, 404 F.3d at 706–07.
      Hardy also contends that the district court improperly rejected her request
for a downward variance based on an incorrect belief that family responsibilities
were not proper grounds for a variance. Even assuming that the district court
misunderstood its authority to grant a variance based on family considerations,
Hardy cannot show plain error. At the final sentencing hearing, the district
court made clear that even if it could grant a variance based on family
considerations, a variance was not warranted in Hardy’s case. It stated: “This
issue here of impact on family has been considered [by the Guidelines]. And even
if it had not been, in this particular instance I’m not persuaded that it impacts

                                         13
    Case: 09-60890 Document: 00511441752 Page: 14 Date Filed: 04/11/2011



                                       No. 09-60890

so greatly or impacts at all that the court should not employ the Guidelines.” In
view of the district court’s determination that Hardy’s family considerations did
not warrant a variance, Hardy has not shown a reasonable probability that, but
for the error, she would have received a lesser sentence.
       Last, Hardy contends that the district court based its sentence on clearly
erroneous facts because it did not credit her arguments that (1) she spent
majority of her earnings on her family prior to filing for bankruptcy; (2) she had
accounted for how she spent $50,000 of the settlement proceeds and spent much
of it on her family; and (3) her bankruptcy filing was a financial necessity. Most
of Hardy’s arguments are based on statements that the district court made at
the first sentencing hearing. However, the court permitted Hardy to present
additional evidence after the first sentencing hearing, and the statements made
at that hearing do not represent the ultimate factual findings of the district
court at the third and final hearing. In addition, although Hardy alleges that she
presented an oral accounting of how she spent the $50,000, most of her alleged
expenditures were uncorroborated. The district court’s finding that it was “not
persuaded that she used those monies for the benefit of her family” is not clearly
erroneous given the lack of evidence. Last, Hardy provided detailed financial
records for only 2000, 2001, and 2002. She failed to present sufficient
documentary evidence to support her contention that family expenditures in
2003 caused her to file for bankruptcy. Hardy has not demonstrated that the
district court’s sentence was based on clearly erroneous facts.7
       B. Substantive Errors


       7
        Hardy also argues that the district court consulted the 2008 edition of the Guidelines
manual instead of the 2003 edition. The Guidelines provide that the court should “use the
Guidelines Manual in effect on the date that the defendant is sentenced” unless “the court
determines that use of the Guidelines Manual in effect on the date that the defendant is
sentenced would violate the ex post facto clause of the United States Constitution.” Hardy does
not explain why the use of the 2008 Guidelines Manual violated the ex post facto clause of the
Constitution and has not shown a clear error by the district court.

                                              14
    Case: 09-60890 Document: 00511441752 Page: 15 Date Filed: 04/11/2011



                                  No. 09-60890

      Hardy also alleges that the district court made numerous substantive
errors in sentencing her. Where the district court imposes a sentence within a
properly-calculated Guidelines range, this court applies a presumption of
reasonableness to the sentence, inferring that the district court considered the
relevant sentencing factors. Rita v. United States, 551 U.S. 338, 347 (2007). To
rebut the presumption of reasonableness, Hardy must show that the district
court failed to account for a sentencing factor that should have been accorded
substantial weight, gave substantial weight to an “irrelevant or improper factor,”
or made “a clear error of judgment in balancing sentencing factors.”United States
v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Hardy argues that the district court disregarded several factors that would
have supported a more lenient sentence. She argues that the court relied on the
intended loss of her crime, a sum far greater than the actual loss; that her age
and health problems warranted a lesser sentence; and that the crime she
committed was a dramatic departure from an otherwise law-abiding life. Hardy
has not made a showing sufficient to overcome the presumption that the district
court’s sentence of 35 months’ imprisonment, which was near the lower end of
the 33-41 month Guidelines range, was reasonable.
                                CONCLUSION
      Hardy’s conviction and sentence are AFFIRMED.




                                       15